Ex NSAR Item 77C: Submission of matters to a vote of security holders PDT Shareholder meeting The fund held its Annual Meeting of Shareholders on February 18, 2014. The following proposal was considered by the shareholders: Proposal: Election of four (4) Trustees to serve for a three-year term ending at the 2017 Annual Meeting of Shareholders. Each Trustee was re-elected by the fund’s shareholders and the votes cast with respect to each Trustee are set forth below. Votes For Votes Withheld Independent Trustees William H. Cunningham 39,987,364.402 1,029,104.104 Grace K. Fey 40,071,444.791 945,023.715 Hassell H. McClellan 40,217,578.210 798,890.296 Gregory A. Russo 40,189,340.007 827,128.499 Trustees whose term of office continued after the Annual Meeting of Shareholders because they were not up for election are: Charles L. Bardelis, Craig Bromley, Peter S. Burgess, Theron S.
